Sherwood, J. —
The defendant was prosecuted and fined in the police court for violating section one of ordinance 12,509, and appealed to the court of criminal correction, where, on a trial anew, he was found not guilty. The city then appealed, and the judgment was affirmed in the St. Louis court of appeals. 16 Mo. App. 247.
This case brings in question the validity of the ordinance mentioned. It was passed at a special session of the municipal assembly of the city of St. Louis. Section 18 of article 4 of the city charter (2 R. S., 1592), in reference to such sessions provides: “The mayor may, by proclamation, call special sessions of the assembly, giving not less than three days’ notice, and shall specially state to them, when assembled, the objects for which they have been convened, and their action shall be confined to such objects.”
The case hinges on the proper interpretation of the words “when assembled.” Words are tobe taken in their ordinary sense. The ordinary meaning of the adverb “when” is, at the time that. Webster’s Diet. The meaning for which the city contends would convert when into while, the effect of which would be to turn special sessions into general ones, in open repugnance to charter provisions. If this conclusion is correct, then such conclusion is not in the least affected by the concluding words of the mayor’s message to the special session: “lam not averse to submitting for your consideration any measure, if satisfied that the public interests demand that it shall be heard.” Because the mayor, being required by the charter to specially state to the municipal assembly the objects for which they have been convened, could not “reserve the right to submit other measures if the public interests demanded a hearing for them.” Such a reservation is unknown to the charter, and, besides, does not “specially state” the objects for which the assembly has been convened. *649A special statement is a very different sort of thing from a right reserved to make a special statement at some subsequent period.
The judgment of the court of appeals is, therefore, affirmed.
All concur.